AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, (dollars in thousands, except per share amounts) Revenues: Rental and other property revenues (including $175 and $165 for the three months ended 2014 and 2013, respectively, from related parties) $ $ Expenses: Property operating expenses (including $156 and $204 for the three months ended 2014 and 2013, respectively, from related parties) Depreciation and amortization General and administrative (including $918 and $890 for the three months ended 2014 and 2013, respectively, from related parties) Provision on impairment of notes receivable and real estate assets - - Net income fee to related party 56 Advisory fee to related party Total operating expenses Operating income Other income (expenses): Interest income (including $3,797 and $3,410 for the three months 2014 and 2013, respectively, from related parties) Other income Mortgage and loan interest (including $798 and $910 for the three months ended 2014 and 2013, respectively, from related parties) ) ) Deferred borrowing costs amortization ) ) Loan charges and prepayment penalties ) ) Gain (loss) on sale of investments - (8
